Fitzsimons, J.
Every exception taken by defendant is found between folios 71 and 76 of the printed case. We cannot find any merit in them.
All the questions objected to were objectionable because they called upon the witness under examination to state conclusions or opinions, and were, therefore, properly excluded.
The exception found at folio 74 is unavailing to defendant because the contract did not require plaintiff to procure the aceepta/nce of the architect Baxter. He only had the right to supervise the work done by plaintiff.
Judgment must be affirmed, with costs.
Newburger and Conlan, JJ., concur.
Judgment affirmed, with costs.